Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application, Amendments, and/or Claims
2.	Claims 1-11 are pending and the subject of this Office Action.

Specification
3.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional applications should be included in the first sentence of the specification.

Claim Rejections - 35 USC § 112, 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claims 1, 5, 6 and 11 are rejected as being indefinite for reciting the limitation "anti-VEGF agent."  Since the claims do not provide any structure that provides the functional 
7.	Claim 2 is rejected as being indefinite because it is not clear what antigen the antibody binds to.  Without knowing if it binds VEGF, a VEGF receptor, or something else, the metes and bounds of the claim cannot be determined.
8.	Claim 2 is rejected as being indefinite for reciting the limitation "small molecule inhibitor of VEGF signaling."  Since the claim does not provide any structure that provides the functional characteristic to the recited inhibitor, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims.
9.	Claim 8 recites the limitation "wherein the anti-inflammatory steroid" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 8 depends, does not recite an anti-inflammatory steroid.
10.	Claim 9 recites the limitation "wherein the anti-inflammatory steroid" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 9 depends, does not recite an anti-inflammatory steroid.
11.	Claim 10 recites the limitation "wherein the NSAID" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 10 depends, does not recite an anti-inflammatory steroid.
12.	Claims 3, 4 and 7 are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

14.	Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Rosen et al. (US PG PUB 2005/0232921, published October 20, 2005; cited by Applicant).
15.	Rosen et al. teach VEGF-2 (also referred to as VEGFC) antibodies, and method of treating keloids utilizing the same (See [0174]).  Specifically, Rosen et al teach methods for treating hypertrophic scars and keloids, comprising the step of administering VEGF-2 antibodies to the site of a keloid (See [0175]).  Rosen et al. also teach wherein the antibodies are administered for the prophylactic treatment of conditions which are known to result in the development of hypertrophic scars and keloids (See [0176]).  Rosen et al also teach the VEGF-2 antibodies may be administered in combination with Bevacizumab, and anti-VEGF monoclonal antibody (See [0677]).  Thus, the reference of Rosen et al meets all the limitations of claims 1-6.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 7, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al as applied to claims 1-6 above, and further in view of Wu et al. (J. Invest. Dermatology. 126:1264-1271; published 30 March 2006).
19.	The teachings of Rosen et al are summarized above.  Rosen et al does not disclose the administration of the anti-VEGF antibody in combination with an anti-inflammatory steroid for the treatment of keloid.
20.	However, such treatment methods were known in the art at the time the invention was made, as disclosed by Wu et al.  For example, Wu et al disclose methods of treating keloids comprising injection of triamcinolone, an anti-inflammatory steroid (See pg. 1265, 2nd paragraph).
21.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize injection of triamcinolone as taught by Wu et al in a method for the treatment of keloid as disclosed by Rosen et al., as both methods are shown to be useful in treating keloids.  Furthermore, In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for 

22.	Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
24.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
25.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of therapeutic agents recited in the instant claims is encompassed by the species of therapeutic agents recited in claims 1-15 of the ‘452 patent.  Therefore, the claims are overlapping in scope.

26.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,556,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of therapeutic agents recited in the instant claims is encompassed by the species of therapeutic agents recited in claims 1-12 of the ‘008 patent.  Therefore, the claims are overlapping in scope.


Summary
27.	No claim is allowed.





Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
March 20, 2021